DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 22, 2021 and January 24, 2022 have been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on February 8, 2022.


Amend the Title as follows:
FILM FORMING AND PROCESS CONTAINER CLEANING METHOD

Amend the Abstract as follows:
A film forming method for forming a film on a pattern and cleaning a space of a processing container configured to perform therein a plasma processing under a reduced pressure environment. The space is provided with a pedestal and an upper electrode configured to supply radio-frequency power. The upper electrode is disposed in the space to face the pedestal. The method the[[a]] pattern on the[[a]] pedestal provided in the[[a]] space of the processing container configured to perform therein a plasma processing under a reduced pressure environmentwith the substrate on the pedestal, repeating an ordered sequence of and on an inner surface of the processing container, wherein the inner surface includes an inner surface of the upper electrode; and a second step of supplying electric power only to the upper electrode to generate plasma in the space, thereby cleaning the space and the inner surface.

Cancel claim 24

Amend claim 1 as follows:
A film forming method comprising:
placing a substrate having a pattern on a pedestal provided in a space of a processing container configured to perform therein a plasma processing under a reduced pressure environment, the processing container including an upper electrode configured to supply radio-frequency power and being disposed in the space to face the pedestal;
adjusting temperature of a main surface of the substrate for each of a plurality of regions on the main surface of the substrate; and
after the adjusting, repeating a sequence including a first step, a second step and a third step in this order while the substrate is placed on the pedestal, 
the first step comprising supplying a first gas including a material of a precursor to the space so as to cause the precursor to be adsorbed onto a surface of the pattern;
the second step comprising generating plasma from a second gas and supplying the plasma to the precursor to form the deposition film on the pattern of the substrate and on an inner surface of the processing container, wherein the inner surface on which the deposition film is formed includes
the third step comprising supplying electric power only to the upper electrode to generate plasma in the space and cleaning the inner surface, the cleaning including removing the deposition film formed on the inner surface of the processing container 

Amend claim 12 as follows:
A film forming method comprising:
placing a substrate having a pattern on a pedestal provided in a space of a processing container configured to perform therein a plasma processing under a reduced pressure environment, the processing container including an upper electrode configured to supply radio-frequency power and being disposed in the space to face the pedestal;
adjusting temperature of a main surface of the substrate for each of a plurality of regions on the main surface of the substrate; and
after the adjusting, repeating a sequence including a first step, a second step and a third step in this order while the substrate is placed on the pedestal,
	the first step comprising supplying a first gas containing an electron-donating first substituent to the space and causing the first substituent to be adsorbed onto a surface of the pattern; and
the second step comprising supplying a second gas containing an electron-attracting second substituent to the first substituent to form the deposition film on the pattern of the substrate and on an inner surface of the processing container, wherein the inner surface on which the deposition film is formed includes
the third step comprising supplying electric power only to the upper electrode to generate plasma in the space and cleaning the inner surface, the cleaning including removing the deposition film formed on the inner surface of the processing container

Amend claim 19 as follows:
A substrate processing method comprising:
providing a substrate having a plurality of regions, the substrate including an etching target layer and a mask provided on the etching target layer on a main surface thereof, the mask having a pattern;
placing the substrate on a pedestal provided in a space of a plasma processing apparatus including an upper electrode disposed in the space to face the pedestal;
adjusting temperature of the substrate for each of the plurality of regions;
after the adjusting, repeating a sequence including a first step, a second step and a third step in this order while the substrate is on the pedestal;
the first step comprising supplying a first gas including a material of a precursor to the space so as to cause the precursor to be adsorbed onto a surface of the pattern; 
the second step comprising generating plasma from a second gas and supplying the plasma to the precursor to form the deposition film on the pattern of the substrate, and during forming of the deposition on the pattern of the substrate film the deposition film is formed on an inner surface of the processing apparatus, wherein the inner surface on which the deposition film is formed includes
the third step comprising supplying electric power only to the upper electrode to generate plasma in the space and cleaning the inner surface of the processing apparatus
after the first to third steps, etching the etching target layer.

Claim Rejections - 35 USC § 112
The rejections of claim 19 under 35 USC § 112(a) in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Double Patenting
The rejections of the claims under non-statutory double patenting in the previous Office Action are withdrawn due to Applicant amendment.

Election/Restrictions
Claims 1 – 2, 4 – 8, 15 – 16, 18 – 20, 22 – 23 are allowable. The restriction requirement between species of precursor chemistry utilized for making specific films and between electron-donating substituent/ electron attrac, as set forth in the Office action mailed on October 7, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 7, 2020 is withdrawn.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Aoi US 5084125 A.

Reasons for Allowance
Claims 1 – 2, 4 – 13, 15 – 16, 18 – 20, 22 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 12 and 19; the prior art of record does not teach or reasonably suggest the film forming methods as recited in claims 1 and 12 and does not teach or reasonably suggest the substrate processing method as recited in claim 19. In particular, the prior art of record does not teach within the context of the respective claims the performance of the recited first step, second step and third step in the described order while the substrate is placed on the pedestal to result in cleaning away .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717